Citation Nr: 0328651	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin rash of the 
bilateral palm including as due to an undiagnosed illness.

2.  Entitlement to service connection for recurring fever and 
chills including as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain in 
trunk to include chest pain, thighs and right hip including 
as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleeping disorder 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to June 1973 and 
from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The RO denied entitlement to service connection for skin rash 
of the bilateral palm; recurring fever and chills, chest 
pain; muscle pain in trunk, thighs and right hip; and a 
sleeping disorder.  All conditions were claimed as 
undiagnosed illness.  

The veteran has clarified that she was not claiming a cardiac 
problem manifested by chest pain; rather that the claimed 
muscle pain was migrating to various parts of her body to 
include her chest.  Accordingly, the Board has included chest 
pain in the issue of muscle pain as shown on the title page.  

Pursuant to the veteran's request, a personal hearing at the 
RO before a Veterans Law Judge of the Board was scheduled in 
August 2003; however, the veteran failed to report.  As a 
request for postponement was never received, the case was 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2002).



FINDINGS OF FACT

1.  The veteran served in the Persian Gulf.

2.  The veteran's service medical records contain no evidence 
of complaints of, findings of, or diagnosis of any disability 
manifested by skin rash of the palm, bilateral; recurring 
fever and chills; muscle pain in trunk to include chest pain, 
thighs and right hip; and a sleeping disorder.

3.  There is no medical evidence of any currently undiagnosed 
chronic disability manifested by objective evidence of any 
signs or symptoms of skin rash of the bilateral palm, fever 
and chills, muscle pains, or a sleeping disorder.  

4.  There is no medical evidence of any currently diagnosed 
chronic acquired skin disorder, fever and chills, muscle 
disorder, or sleep disorder.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder manifested by skin rash of 
the bilateral palm was not incurred in or aggravated as a 
result of service, nor due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.317, 3.159 (2003); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001).

2.  A chronic acquired disorder manifested by recurring fever 
and chills was not incurred in or aggravated as a result of 
service, nor due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.317, 3.159; 66 Fed. Reg. 45630-45632 (Aug. 29, 2001).

3.  A chronic acquired disorder manifested by muscle pain in 
trunk to include chest pain, thighs and right hip was not 
incurred in or aggravated as a result of service, nor due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.317, 3.159; 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001).

4.  A chronic acquired sleep disorder was not incurred in or 
aggravated as a result of service, nor due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.317, 3.159; 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A claim was received in October 1999 from the veteran seeking 
entitlement to service connection for Gulf War Syndrome to 
include skin rash of the palm of the hand, bilaterally; 
recurring fever; chest pain, trunk area muscle pain in trunk, 
thighs, and right hip; and sleep disturbance.

Service medical records show that in January 1972 she was 
found medically incapacitated to fly for an estimated thirty 
days due to diagnosed simple obesity.  

In a report of medical history for a reserve periodic non-
flying examination in August 1995 the veteran stated that she 
was in excellent health and was taking one medication.  She 
admitted to having thyroid trouble and denied everything 
else.  The examiner noted there was no interval history since 
the last physical examination in August 1988.  Her usual 
occupation was as a nurse.  

At the reserve periodic non-flying examination in August 1995 
she was found without current medical concerns.  Her 
examination was remarkable only for defective vision.  
Included with the examination report was an August 1995 
letter from her treating physician at Kaiser Permanente who 
wrote that the veteran was five years status post 
thyroidectomy performed in August 1990.  Medication had 
provided good control of her thyroid.  She had been free of 
thyroid related problems since the surgery and use of the 
medication.

With her October 1999 claim, the veteran enclosed copies of 
private medical records from Kaiser Permanente that pertained 
to her alleged Gulf War Syndrome and a letter from PLS 
(initials), MSN, NP.  The veteran wrote that she had no other 
medical records to submit.  She stated that her service 
medical records and reserve medical records show none of the 
symptoms for which she was filing and she did not have a copy 
of them.   

PLS wrote in October 1999 that she had served with the 
veteran in the same Air Force Reserve unit at Norton Air 
Force Base in Texas.  She related the veteran's description 
of being exposed to dense smoke from oil fires while on 
active duty and symptoms the veteran experienced after her 
return to the United States in April 1991 and in the summer 
of 1992.  It was noted that an extensive work-up at Kaiser 
Permanente was unable to determine etiology of rashes on her 
hands that spontaneously resolved without treatment and an 
acute episode of muscle aches, chills, fever and night 
sweats.  PLS also noted that according to the veteran, the 
symptoms of muscle pain had waxed and waned over the 
intervening years, increased after any form of exercise and 
she still experienced episodic pain.

Private medical records from Kaiser Permanente submitted with 
her claim show that in August 1992 she complained of chills 
and fever with myalgias for approximately ten days.  The 
assessment was post viral syndrome.  Testing was performed 
and the results appear within normal limits.

In November 1999 the veteran wrote that while she was in 
Saudi Arabia she was required to take "Prostiming" 3 times 
a day for a two week period.  She believed there was a 
possible relationship between that drug and her Gulf War 
illness.  

In August 2000 the veteran was contacted in response to her 
inquiry regarding her claim.  She was informed that any 
current medical treatment records were needed to complete her 
claim.  The veteran responded that all the recent treatments 
were of record and she had had no other treatment since.  

The veteran was afforded several VA Compensation and Pension 
(C&P) examinations in September 2000.  The report of a VA C&P 
examination of the skin shows the veteran reported onset of a 
rash on the palms of her hands that lasted ten days 
apparently due to hand lotion she had used on her hands.  The 
pruritus was resolved.  The objective findings noted that a 
rash on both hands was now resolved.  The veteran denied 
ulceration, exfoliation, or crusting and associated systemic 
or nervous manifestations.  The diagnosis was that the rash 
resolved and no further treatment at the time.  

The veteran was afforded a VA C&P general medical examination 
and provided her medical history.  She stated that right hip 
pain started during the Gulf War after about four months in 
the Gulf.  There was a deep sharp-type pain that was 
intermittent and then was an aching-type discomfort.  The 
pain was worse after sitting for a prolonged period of time 
or lying on the right side, creating a pressure on either the 
buttocks or the posterior part of the thigh.  She rated her 
hip pain, a daily occurrence, about 3 to 4 on average on a 
scale of 1 to 10.  

She stated that muscle aches accompanied by chills started 
approximately one year after being out of the Gulf War region 
and were initially severe for several months.  These lessened 
over approximately a one year period and had become 
intermittently aching but stable.  

Her thighs had had intermittent sharp-type pains lasting for 
20 to 30 seconds and then subsiding abruptly.  In her 
chest/thorax region she also experienced sharp irregular 
pains lasting approximately one hour and not associated with 
shortness of breath or other symptoms.  

She described a skin rash on the palm of her hands that 
lasted approximately ten days and resolved.  

At the time of the examination, she was not receiving any 
specific treatment.

Clinical findings were that her skin was clear without 
lesions.  The measurements of her thighs and calves were 
equal bilaterally.  There was hip rotation to 30 degrees 
bilaterally without pain.  Lateral bending in the standing 
position showed 20 degrees bilaterally without change.  There 
was no pain elicited.  Findings for lying with straight leg 
raises was 80 degrees bilaterally without discomfort to the 
low back or hips.  Hip range of motion showed a full range of 
motion with internal and external rotation and flexion 
without pain.  There was palpation of soft tissue of the 
entire back, hips, buttocks and thighs.  The examiner was 
unable to elicit the type of discomfort that was noted by 
history.  At the time of examination, there was no soft 
tissue muscle pain noted.  Her ECG was normal.  VA x-rays of 
the chest and pelvis in September 2000 showed no significant 
abnormality.

The VA examiner commented that the veteran had multiple areas 
of soft tissue discomfort, pain and fatigue; however, 
examination for these complaints was negative.  The examiner 
stated that the soft tissue discomfort and pain were without 
findings and reasons for showing would be an undiagnosed 
illness.  There was no finding on examination for the 
complaints noted.  

At a VA C&P mental disorders examination the veteran stated 
that she could not go to sleep because of pain.  Otherwise 
she slept and had no sleep or appetite disturbances.  The 
examiner assessed that she did not have any symptoms to 
suggest that she was suffering from any mental disorder.  

In response to the denial of her claims, the veteran wrote in 
May 2001 that the skin rash was one symptom of the Gulf War 
Syndrome that had resolved and had not returned.  She related 
that the chills and fever occurred a year after her return 
from the "AOR".  She did not see a military physician but 
sought help from Kaiser Permanente.  At the time, she was 
tested for other diseases including ones that were endemic to 
the "AOR".  She stated that all reports were negative as 
shown in her medical records from Kaiser.  Also a carbonoxy 
hemoglobin was done because of her exposure to the burning 
oil fields and the result was normal.  Her "sed" rate 
became normal and the chills and fever subsided.  

She stated that she was not claiming cardiac problems.  Her 
chills and fever and muscle pain migrated to various parts of 
her body which included her chest, mainly under her ribs and 
inner thighs.  

The veteran claims that muscle pain in the trunk, thighs and 
right hip are all symptoms of the Gulf War Syndrome which 
started with the rash on the hands, leading to chills and 
fever accompanied by body aches that were debilitating.  The 
chills and fever resolved with medication.  The muscle pains 
in the chest occurred sporadically and the right hip pain and 
thigh pain occur on a daily basis.  

Her sleeping disorder resulted from the frequent hip and 
inner thigh pain, that wakes her up several times during the 
night.  She believed that if her muscle pains were resolved, 
the sleeping problem would not exist.

In her May 2001 notice of disagreement the veteran identified 
the drug issued to her in the AOR as pyridostigmine (PB).  
After two weeks, when it was determined that chemicals were 
not in the area, the tablets were discontinued.  According to 
the veteran, this drug was given to block the effects of 
nerve gas and a side effect was muscle cramping.  

In December 2002, the veteran notified the RO that she had no 
further evidence or information to submit with respect to her 
appeal.  


Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2003).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).


The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (codified 
at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2003).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2003).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2003).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35702-35710 (July 6, 
2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

Under 38 U.S.C.A. 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  





The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2002).  

The RO provided the appellant a copy of the applicable 
October 2000 rating decision and forwarding letter dated in 
November 2000 that in combination notified her of the basis 
for the decision reached.  

The RO also provided the appellant a statement of the case in 
October 2001 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case. 

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  There is no indication in the record, from 
either the veteran or her representative, of any additional 
relevant records which are available and which the RO has 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA medical examinations in 
September 2000.  

The veteran claims that she should be afforded a specialist 
examination based on symptoms that had not been determined to 
be part of a known clinical diagnosis and that all of her 
disabilities are undiagnosed illnesses except for chills and 
fever.  


The evidence of record shows, however, that at the VA 
examinations in September 2000, there was no finding on 
examination for muscle pains, skin rash of the bilateral 
palm, or chills and fever.  The claimed sleep disturbance was 
attributed to muscle pains.  Additional examination and 
opinions are not warranted in this case.  The veteran's 
service medical records and post service medical records fail 
to establish "an event, injury or disease in service," or "a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period..."  See 38 C.F.R. § 3.159(c)(4).

In a September 2002 letter the RO notified the appellant that 
it appeared that all of the necessary evidence for her appeal 
had already been submitted or obtained and was in the claims 
file.  The RO further stated that pursuant to VCAA, however, 
the RO needed to notify her of the provisions of the VCAA, 
the evidence necessary to establish entitlement for service 
connection, what had been done on her claim, what information 
or evidence she needed to submit and what VA would do to 
assist her.  She was notified that any additional evidence 
should be submitted within 30 days.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised her of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also notified that if she had no additional 
evidence to submit or identify, that she could so inform the 
RO by dating and signing a statement to be returned to the 
RO.  In December 2002 the veteran replied that she had no 
further evidence or information to submit with respect to her 
appeal.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  


However, the notices provided to the veteran and her 
representative in the present case since her claim was filed 
in 1999 have accorded her ample time for responses, and she 
and her representative have submitted evidence on several 
occasions.  Moreover, more than one year has passed since 
notification of the VCAA and after notification of the VCAA, 
the veteran stated that she had no further evidence or 
information to submit.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

In addition during the pending appeal, on December 27, 2001, 
the President signed into law the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA).  Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

That legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v.Derwinski, 
1 Vet. App. 308, 313 (1991).  


In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of her claims.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of her claims without 
remand to the RO for initial consideration under the revised 
statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Accordingly, the Board find that VA has satisfied its duty to 
assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA.  

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for further development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the CAVC has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service Connection

The veteran contends that her multiple disabilities should be 
considered under 38 C.F.R. 3.317 as an undiagnosed illness in 
a Persian Gulf War veteran.  She contends that her Gulf War 
Syndrome started with a rash on the hands that led to chills 
and fever accompanied by debilitating body aches that 
occurred a year after her return from the Gulf.  The chills 
and fever resolved with medication; however, the muscle pains 
have continued.  She describes having sporadic muscle pains 
in the chest and daily pain in the right hip and thigh.

The evidence of record shows that the veteran had an 
examination slightly more than four years after her return 
from the Gulf at which time she stated she was in excellent 
health.  She denied everything other than thyroid trouble.  

The veteran's own opinions and statements asserting that she 
has symptoms of an undiagnosed illness related to her 
military service during the Gulf war are not competent 
evidence in this case.  The Board notes that the veteran is a 
registered nurse and PLS, who submitted a lay statement, is a 
nurse practioner.  

However, while medically trained, they have given no 
indication that they have special knowledge regarding Gulf 
War Syndrome, nor is there any evidence to that effect in the 
record.  The lay statement by PLS appears based on 
information provided by the veteran and not on her own 
observation.  In light of the other medical evidence of 
record, the veteran's opinion regarding the etiology of her 
disability is not probative medical evidence.  Black v. 
Brown, 10 Vet. App. 279 (1997).  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to diagnosis 
and/or medical causation.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Although the veteran has stated that 38 C.F.R. § 3.304 with 
regard to combat should be considered, the evidence of record 
does not show that the veteran was in combat.  According to 
her DD Form 214, she served as a clinical nurse.  She also 
stated at a September 2000 examination for mental disorders 
that she was sent to Saudi Arabia and was the chief nurse in 
charge of a hospital taking care of intermediate treatment of 
veterans of Desert Storm operation.


A.  Skin rash

The veteran claimed entitlement to service connection for a 
skin rash of the palm of the hand, bilaterally due to an 
undiagnosed illness.  She has described a symptom involving 
skin which is included in the list of signs and symptoms 
which may be manifestations of undiagnosed illness set forth 
in 38 C.F.R. § 3.317.  

The evidence of record shows that she related a history of a 
rash on the palms of her hands due to a hand lotion with 
onset in April 1999 that resolved after 10 days.  

Her service medical records are negative for complaints or 
diagnosis of a skin rash on her palms.  She denied having any 
skin condition at an August 1995 examination which showed no 
clinical findings and no diagnosis of a skin condition.  A 
chronic disability is not shown as according to the evidence 
of record and statements by the veteran, the rash lasted only 
ten days after onset in April 1999.  The rash also was 
attributed to use of a hand lotion.  Furthermore, the veteran 
does not have a present disability.  Upon VA examination in 
September 2000 there were no signs or symptoms of a skin rash 
of the palms.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  


B.  Recurring fever and chills

The veteran claims service connection for recurring fever and 
chills as an undiagnosed illness.  These signs or symptoms 
are not included in the list at 38 C.F.R. § 3.317; however, 
the list is not a limiting factor.  The evidence of record 
shows that the veteran sought private treatment in August 
1992, more than a year after her return from the Gulf War, 
for chills and fever with onset ten days earlier.  The 
assessment was post viral syndrome.  Although because of the 
duration of the symptoms additional testing was performed, 
the results were normal.  The veteran has not indicated, nor 
does the evidence show, that the fever and chills have 
recurred.  In other words, the symptoms were attributed to a 
diagnosed acute disability.  Accordingly, 38 C.F.R. § 3.317 
pertaining to compensation for disability due to undiagnosed 
illness in a Persian Gulf veteran does not apply.  

Furthermore, there is no medical evidence of a chronic or 
current disability manifested by symptoms of fever and 
chills, much less one linked to service on any basis.  See 
Hickson, 12 Vet. App. at 253.


Muscle pain

The veteran claims that with the chills and fever that she 
had approximately a year after her return from the Gulf she 
also had muscle pains that have continued since that time.  
The Board notes that as mentioned above, when she sought 
private medical treatment in August 1992 for fever, chills, 
and myalgias, these symptoms were diagnosed as post viral 
syndrome.  

In order to establish a claim under 38 C.F.R. 3.317, the 
criteria provide, in pertinent part, that the disability be 
shown by objective indications including "signs and 
symptoms" perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.

The veteran contends that the lay statement from PS supports 
her claim that her symptoms of muscle pain are chronic.  The 
statement from PS, however, appears to be based not on her 
own observations but on information provided by the veteran.  
PS refers to an acute episode of muscle aches that the 
veteran suffered in the summer of 1992 which the evidence of 
record shows was diagnosed as post viral syndrome.  PS also 
notes that the "symptoms of muscle pain have waxed and waned 
over the intervening years".  

The evidence of record shows, however, that at an examination 
approximately four years after her return from the Gulf she 
did not mention any muscle pains and stated that she was in 
good health.  This statement in 1995 undercuts her claim and 
the statement by PS as to the veteran having muscle pain due 
to an undiagnosed illness, or, indeed, a chronic disability, 
since her service during the Gulf War. 

Although the veteran gave a history of muscle pains in the 
trunk, thighs and right hip, objective medical evidence 
failed to show any disability.  At the September 2000 VA C&P 
examination, there was no soft tissue muscle pain noted.  
Clinical findings for the cervical spine and the thoracic-
lumbosacral spine showed range of motion without any 
tenderness on movement or complaints of pain.  The examiner 
palpated the soft tissue of the entire back, hips, buttocks 
and thighs and did not elicit the type of discomfort reported 
by the veteran. 

Thus, the Board must conclude that there is no competent 
evidence that she has an undiagnosed disability of the trunk, 
thighs and right hip warranting service connection under the 
provisions of 38 C.F.R. 3.317.

The veteran has also contended that ingestion of 
pyridostigmine tablets was the cause of her muscle pain as a 
side effect of pyridostigmine bromide is muscle cramping.  
She stated that she took these tablets beginning at the start 
of the war for a two week period after which time the 
treatment was discontinued when it was evident that chemicals 
were not in the area.  

Service medical records are negative for any complaints of 
adverse consequences due to pyridostigmine tablets such as 
muscle cramping or muscle pain.   Post service medical 
records do not document muscle pains associated with the 
ingestion of these tablets nor are any described in the 
report of VA compensation examination.  Furthermore, as noted 
above, there was no clinical finding of muscle pain at the 
September 2000 examination.  

The law precludes the presumptive grant of service connection 
for an illness based on exposure to pyridostigmine bromide.  
Furthermore, in this case, the absence of any objectively 
described physical disability is sufficient in and of itself 
to require the denial of service connection on the basis that 
no current disability is present.  See Brammer.  


D.  Sleep disturbance

The veteran claims service connection for a sleep disturbance 
as an undiagnosed disorder.  Although she has described sleep 
disturbance which is included in the list of signs and 
symptoms which may be manifestations of undiagnosed illness 
set forth in 38 C.F.R. § 3.317, she has linked it to the pain 
she experiences from her other claimed medical disorder.  

At a VA September 2000 mental disorder examination, the 
veteran described that it was pain that kept her from going 
to sleep.  Other than that she slept and denied other sleep 
disturbances.  

She later explained that her sleeping problem would not exist 
if her muscle pain were resolved.  There was no diagnosis of 
a chronic acquired sleep disorder due to an undiagnosed 
illness or not.  Thus, there is no medical evidence of a 
current sleep disorder.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer   


Conclusion

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  The provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses.  Since there is, of record, 
medical evidence attributing the veteran's symptoms of fever 
and chills to a clinically diagnosed condition, and lack of 
medical evidence showing current manifestation of other 
symptoms claimed as undiagnosed illness, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
must be denied.

Furthermore, recent VA examinations showed no findings of a 
chronic acquired skin disorder, sleep disorder, chills and 
fever, or muscle disorder.  There is no medical evidence of a 
current disability, much less one linked to service on any 
basis.  See Hickson, 12 Vet. App. at 253.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for an undiagnosed 
illness and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.

However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).


ORDER

Entitlement to service connection for skin rash of the 
bilateral palm to include as due to an undiagnosed illness is 
denied.

Entitlement to service connection for recurring fever and 
chills to include as due to an undiagnosed illness is denied.

Entitlement to service connection for muscle pain in trunk to 
include chest pain, thighs and right hip to include as due to 
an undiagnosed illness is denied.

Entitlement to service connection for a sleeping disorder to 
include as due to an undiagnosed illness is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





